DETAILED ACTION
This is the first office action regarding application 16/597,465 filed October 9, 2019. This is a Non-Final Office Action on the merits, Claims 1-11 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants claim for foreign priority based on an application filed in Japan on October 10, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on October 9, 2019 and December 24, 2019 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S207 and S406.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A vehicle information management system” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding “A vehicle information management system” in claims 1-10, the specification of the instant application recites the structure of “The vehicle information management system 1 is configured using a computer system having a microprocessor, a main storage device, a subsidiary storage device, a communication interface circuit, and the like.” in paragraph [0024]


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an apparatus claim comprising a system configured to choose a second vehicle. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “choose a second vehicle corresponding to a first vehicle … select a vehicle having a function  configuration corresponding to that of the first vehicle … select, as the second vehicle, a vehicle having an environment corresponding to that of the first vehicle” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “choose a second vehicle corresponding to a first vehicle … select a vehicle having a function  configuration corresponding to that of the first vehicle … select, as the second vehicle, a vehicle having an environment corresponding to that of the first vehicle”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. “the vehicle information management system”). That is, other than reciting “the vehicle information management system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the vehicle information management system” choose a second vehicle corresponding to a first vehicle … select a vehicle having a function  configuration corresponding to that of the first vehicle … select, as the second vehicle, a vehicle having an environment corresponding to that of the first vehicle” in the context of this claim encompasses the user looking a set of information and mentally choosing a vehicle that is related to a subject first vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “the vehicle information management system”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the vehicle information management system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-10
Under Step 1:
Claims 2-10 are to a system comprising the steps of “second information … collected from the second vehicle” (Claim 2), “an information collecting function … is executed by a control device” (Claim 3), “the information collecting function is implemented by computer program” (Claim 4), “the information collecting function is interrupted in a predetermined case” (Claim 5), “information … is provided to the second vehicle” (Claim 6), “the second information is collected … when the number of vehicles … reaches a predetermined threshold” (Claim 7), “information regarding a functional configuration … are obtained from a at least one of a computer system of a vehicle vendor” (Claim 10) (thus the claims are to an system, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-10 depend on claim 1 and recite the limitations of “second information … collected from the second vehicle” (Claim 2), “an information collecting function … is executed by a control device” (Claim 3), “the information collecting function is implemented by computer program” (Claim 4), “the information collecting function is interrupted in a predetermined case” (Claim 5), “information … is provided to the second vehicle” (Claim 6), “the second information is collected … when the number of vehicles … reaches a predetermined threshold” (Claim 7), “information regarding a functional configuration … are obtained from a at least one of a computer system of a vehicle vendor” (Claim 10), These claims recite an abstract idea which is directed to mental process. Specifically the claims only further define the information that is being used to choose and the situations in which a choice is made.
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The additional elements recited by the claims are limited to generic computer components such as “an information collecting function”, and “computer system”. 
Under Step 2B:
Step 2B, the claims 2-10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. Further the steps of information collecting amount to no more than extra-solution activity in the form of data gathering.
The additional limitations recited in the dependent claims 2-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-10 are not patent eligible.

Regarding claim 11, claim 11 is an apparatus claim comprising a system configured to choose a second vehicle. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “choosing a second vehicle corresponding to a first vehicle … selecting a vehicle having a function  configuration corresponding to that of the first vehicle … selecting, as the second vehicle, a vehicle having an environment corresponding to that of the first vehicle … cause a control device of the second vehicle to execute an information collecting function” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “choosing a second vehicle corresponding to a first vehicle … selecting a vehicle having a function  configuration corresponding to that of the first vehicle … selecting, as the second vehicle, a vehicle having an environment corresponding to that of the first vehicle … cause a control device of the second vehicle to execute an information collecting function” as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. “using a computer”). That is, other than reciting “a computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer” language, ““choosing a second vehicle corresponding to a first vehicle … selecting a vehicle having a function  configuration corresponding to that of the first vehicle … selecting, as the second vehicle, a vehicle having an environment corresponding to that of the first vehicle … cause a control device of the second vehicle to execute an information collecting function” in the context of this claim encompasses the user looking a set of information and mentally choosing a vehicle that is related to a subject first vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a computer”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a computer” amounts to no more than mere instructions to apply the exception using a generic computer component. Further the final step of the method of causing a control device to execute an information collecting function, amounts to no more than extra solution activity in the form of information gathering using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (US-20100057290) in view of Yamada (US-20180068320).

Regarding claim 1, Brillhart teaches
a vehicle information management system configured to choose a second vehicle corresponding to a first vehicle (Paragraph [0003], "The method may comprise receiving an indication of a condition experienced by a second vehicle subsystem of a second vehicle located proximate to the first vehicle.", here the system is choosing a second vehicle that is proximate to a first vehicle)
and select, as the second vehicle, a vehicle having a use environment corresponding to that of the first vehicle out of the selected candidates of the second vehicle (Fig 3) (Paragraph [0012], "The corroborative diagnostic controller compares the fault indicator with one or more conditions experienced by one or more additional vehicles located within a geographic region."¸ here the system is looking at a plurality of vehicles in the geographic region/use environment and comparing the fault with one or more selected vehicles in the same use area). 
However Brillhart does not explicitly teach selecting a vehicle with a functional configuration corresponding to that of the first vehicle.
Yamada teaches a system for semiconductor failure analysis specifically in automobile applications where
the vehicle information management system being configured to select a vehicle having a functional configuration corresponding to that of the first vehicle as a candidate of the second vehicle (Paragraph [0053], "With the detection as a trigger, the vehicle information processing device 500 reads the information of the ID of the semiconductor device 50”, here the system identifying the ID/configuration of the first vehicle) (Paragraph [0054], "When the ID information is received from the broken automobile 5a … the failure handling processing unit 202 extracts the corresponding manufacturing history information from the semiconductor manufacturing history information DB 22 using the ID as a key (S32). Then, on the basis of the obtained manufacturing history information and the manufacturing history information related to other manufactured products recorded in the semiconductor manufacturing history information DB 22, products having the failure actualization risk of the same type are analyzed (S33).", and then using that ID/configuration of the first vehicle to match to other products that are in other/second vehicles).
Brillhart and Yamada are analogous art as they are both generally related to failure analysis of systems in automotive applications.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include selecting a vehicle with a functional configuration corresponding to that of the first vehicle of Yamada in the system for selecting a second vehicle of Brillhart in order to prevent other future failures by selecting vehicles that have a similar configuration to the vehicle/device that experienced the initial failure (Yamada, Paragraph [0004], “Thereafter, for the identified cause, the semiconductor manufacturer narrows down the target range of products assumed to contain a failure actualization risk of the same type on the basis of manufacturing history information and the like of the failed product, and already-manufactured products are enclosed within the target range to stop flowing out to the market.”).

Regarding claim 2, the combination of Brillhart and Yamada teaches the system as discussed above in claim 1, Brillhart further teaches
wherein second information corresponding to first information regarding the first vehicle is collected from the second vehicle (Paragraph [0020], "Therefore, the corroborative diagnostic controller 102 compares the fault indicator detected by the vehicle 104 with data (e.g., fault indicators, sensor data, etc.) from one or more additional vehicles 106A-N located proximate the vehicle 104.") (Paragraph [0022], "The corroborative diagnostic controller 102 receives information regarding the fault indicator experienced by the vehicle 104 and the condition(s) experienced by the additional vehicles 106A-N.", here the system is collecting information from additional/second vehicles).

Regarding claim 3, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 2, Brillhart further teaches
wherein an information collecting function for collecting the second information from the second vehicle is executed by a  control device of the second vehicle (Paragraph [0015], "For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N. Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.") (Paragraph [0023], “The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N. The transceiver unit 206 allows the corroborative diagnostic controller 102 to send and receive data from the various components of the corroborative diagnostic system 100.”, here 

Regarding claim 4, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 3, Brillhart further teaches
wherein at least a part of the information collecting function is implemented by a computer program distributed to the control device of the second vehicle (Claim 14 recites “a machine readable medium including instructions”, these machine readable instructions are interpreted as including a program to collect the information) (Paragraph [0023], “The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N. The transceiver unit 206 allows the corroborative diagnostic controller 102 to send and receive data from the various components of the corroborative diagnostic system 100.”, here the system is equipped to both vehicles and the information collected regarding errors in the second vehicle is relayed to other vehicles).

Regarding claim 6, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 3, Brillhart further teaches
wherein information based on an analysis result of the second information is provided to the second vehicle in a predetermined case (Paragraph [0023], "The error status notification unit 204 may assign an error status to a particular vehicle subsystem based on the analysis performed by the analyzer unit 202. The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N.", here the system is arriving at a result in the form of an error status and providing that to other vehicles). 

Regarding claim 8, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 6, however Brillhart does not explicitly teach wherein the information based on the analysis result of the second information contains a cause of an event indicated by the first information in the first vehicle. 
Yamada further teaches wherein the information based on the analysis result of the second information contains a cause of an event indicated by the first information in the first vehicle (Paragraph [0056], "For a chip in which the estimated degree of the failure actualization risk is equal to or larger than a predetermined threshold value, the ID information of the semiconductor device 50 related to the chip is listed together with the degree of risk by assuming as containing the failure actualization risk. Then, this is broadcasted to all the automobiles 5 by the input/output unit 201 via the network 6 (S34).", here the system is sharing the ID information of the failure along with a cause in the form of a failure actualization risk to other vehicles, this failure actualization risk is directly related to the initial cause of the failure and how likely that cause is to effect other similar vehicles). 
Brillhart and Yamada are analogous art as they are both generally related to failure analysis of systems in automotive applications.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include wherein the information based on the analysis result of the second information contains a cause of an event indicated by the first information in the “Thereafter, for the identified cause, the semiconductor manufacturer narrows down the target range of products assumed to contain a failure actualization risk of the same type on the basis of manufacturing history information and the like of the failed product, and already-manufactured products are enclosed within the target range to stop flowing out to the market.”).

Regarding claim 9, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 2, Brillhart further teaches 
wherein the first information is information representing occurrence of a failure in the first vehicle (Paragraph [0021], "When the control system 108 of the vehicle 104 detects a fault indicator in a particular vehicle subsystem, the additional vehicles 106A-N (located proximate the vehicle 104) may also detect fault indicators and/or conditions in their corresponding vehicle subsystems.", here the system has first piece of information in the form of a fault indicator in a first vehicle)
and the second information is information regarding a cause of the failure (Paragraph [0022], "The corroborative diagnostic controller 102 receives information regarding the fault indicator experienced by the vehicle 104 and the condition(s) experienced by the additional vehicles 106A-N. The corroborative diagnostic controller 102 compares the fault indicator to the condition(s) in order to determine an error status of the fault indicator. If the condition(s) experienced by the vehicles 106A-N is substantially similar to the fault indicator, the fault indicator may be a result of an external environmental condition experienced by the vehicles 104 and 106A-N.", and here the system is using conditions/second information from other second vehicles to determine the cause/error status of the fault/failure).

Regarding claim 10, the combination of Brillhart and Yamada teaches the system as discussed above in claim 1, however Brillhart does not explicitly teach wherein information regarding a functional configuration of the first vehicle and information regarding a functional configuration of the second vehicle are obtained from at least one of a computer system of a vehicle vendor, a computer system of a vehicle supplier, and a computer system of an OEM manufacturer who manufactures a vehicle in the name of the supplier.
Yamada further teaches wherein information regarding a functional configuration of the first vehicle and informaiton regarding a functional configuration of the second vehicle are obtained from at least one of a computer system of a vehicle vendor, a computer system of a vehicle supplier, and a computer system of an OEM manufacturer who manufactures a vehicle in the name of the supplier (Paragraph [0054], "When the ID information is received from the broken automobile 5a by the input/output unit 201 in the semiconductor product quality management server 20 (S31), the failure handling processing unit 202 extracts the corresponding manufacturing history information from the semiconductor manufacturing history information DB 22 using the ID as a key (S32). Then, on the basis of the obtained manufacturing history information and the manufacturing history information related to other manufactured products recorded in the semiconductor manufacturing history information DB 22, products having the failure actualization risk of the same type are analyzed (S33)”, here the system is collecting configuration information from the semiconductor manufacturer).

Regarding claim 11, Brillhart teaches
A vehicle information management method for choosing a second vehicle corresponding to a first vehicle using a computer (Paragraph [0003], "The method may comprise receiving an indication of a condition experienced by a second vehicle subsystem of a second vehicle located proximate to the first vehicle.", here the system is choosing a second vehicle that is proximate to a first vehicle)
selecting, as the second vehicle, a vehicle having a use environment corresponding to that of the first vehicle from the selected candidates of the second vehicles (Fig 3) (Paragraph [0012], "The corroborative diagnostic controller compares the fault indicator with one or more conditions experienced by one or more additional vehicles located within a geographic region."¸ here the system is looking at a plurality of vehicles in the geographic region/use environment and comparing the fault with one or more selected vehicles in the same use area).
and causing a control device of the second vehicle to execute an information collecting function for collecting second information corresponding to the first information regarding the first vehicle from the second vehicle (Paragraph [0015], "For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N. Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.") (Paragraph [0023], “The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N. The transceiver unit 206 allows the corroborative diagnostic controller 102 to send and receive data from the various components of the corroborative diagnostic system 100.”, here the system is equipped to both vehicles and the information collected regarding errors in the second vehicle is relayed to other vehicles).
However Brillhart does not explicitly teach selecting a vehicle with a functional configuration corresponding to that of the first vehicle.
Yamada teaches a system for semiconductor failure analysis specifically in automobile applications where
the method comprising selecting a vehicle having a functional configuration corresponding to that of the first vehicle as a candidate of the second vehicle (Paragraph [0053], "With the detection as a trigger, the vehicle information processing device 500 reads the information of the ID of the semiconductor device 50”, here the system identifying the ID/configuration of the first vehicle) (Paragraph [0054], "When the ID information is received from the broken automobile 5a … the failure handling processing unit 202 extracts the corresponding manufacturing history information from the semiconductor manufacturing history information DB 22 using the ID as a key (S32). Then, on the basis of the obtained manufacturing history information and the manufacturing history information related to other manufactured products recorded in the semiconductor manufacturing history information DB 22, products having the failure actualization risk of the same type are analyzed (S33).", and then using that ID/configuration of the first vehicle to match to other products that are in other/second vehicles).
Brillhart and Yamada are analogous art as they are both generally related to failure analysis of systems in automotive applications.
“Thereafter, for the identified cause, the semiconductor manufacturer narrows down the target range of products assumed to contain a failure actualization risk of the same type on the basis of manufacturing history information and the like of the failed product, and already-manufactured products are enclosed within the target range to stop flowing out to the market.”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (US-20100057290) in view of Yamada (US-20180068320) and further in view of Gaither (US- 20190108548).

Regarding claim 5, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 3, however neither Brillhart nor Yamada explicitly teach wherein the information collecting function is interrupted in a predetermined case. 
Gaither teaches a system capable of verifying whether to allow vehicle to vehicle (V2V) communication with an external vehicle by comparing first information of an external vehicle and second information of at least one vehicle including the information collecting function is interrupted in a predetermined case (Paragraph [0049], “In some embodiments, V2I communications can be leveraged to obtain such information. Moreover, in some embodiments, vehicle-to-vehicle (V2V) communications can be used to exchange information regarding vehicle operating characteristics, e.g., in accordance with a group scenario. For example, a group of vehicles may opt out of personalized information or may share, or a group of occupants in various vehicles may share operating conditions so that a roadside unit considers the vehicles to be a group of vehicles to be presented with the same personalized information.”, here the system is using a predetermined case in the form of a user opting out in order to allow or disallow communication/data collection).
Brillhart and Gaither are analogous art as they are both generally related to collecting and comparing information from a plurality of vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include wherein the information collecting function is interrupted in a predetermined case of Yu in the system for selecting a second vehicle of Brillhart in order to protect the privacy of vehicle occupants by allowing them to opt out (Gaither, Paragraph [0055], “At operation 310, it is determined whether or not a vehicle/vehicle occupant(s) wishes to opt out of personalized information presentations. As described above, an occupant may, for privacy reasons, wish not to receive personalized information. In some embodiments, parents/vehicle owners, such as taxi cab owners may wish to prevent a teenage driver/working taxi cab driver from receiving personalized information that may ultimately distract them from driving. Vehicles that are associated with drivers having poor driving records may result in a road sign, such as billboard being blacked out.”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (US-20100057290) in view of Yamada (US-20180068320) and further in view of Dahlgren (US-20050065711).

Regarding claim 7, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 2, however neither Brillhart nor Yamada explicitly teach wherein the second information is collected from the second vehicle when the number of vehicles each selected as the second vehicle reaches a predetermined threshold. 
Dahlgren teaches an on-board intelligent vehicle system includes a sensor assembly to collect data and a processor to process the data to determine the occurrence of at least one event where wherein the second information is collected from the second vehicle when the number of vehicles each selected as the second vehicle reaches a predetermined threshold (Paragraph [0032], “Referring now to the drawings and particularly to FIGS. 1 and 2, there is shown first in FIG. 1 a wide-scale global view of a system 8 integrating a multi-vehicle population having a plurality of individual vehicle environments 10“) (Figure 1 in particular shows a plurality of vehicle environments) (Paragraph [0040], "For example, the event information may be transmitted automatically in real-time as the event is detected; periodically at set intervals of time; under specified conditions such as when the queue or backlog of events reaches a certain number; randomly at the discretion of the driver; or in response to polling or other request issued by central facility 12.", here each of the vehicles in the population is experiencing traffic events and the system is only collecting information from the plurality of vehicles when the number of event occurrences reaches a certain number/threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include wherein the second information is collected from the second vehicle when the number of vehicles each selected as the second vehicle reaches a predetermined threshold of Dahlgren in the system for selecting a second vehicle of Brillhart in order to improve the reliability of the system by only collecting information that can offer a statistical significance by having a suitable sample size (Dahlgren, Paragraph [0005], “There are no current methodologies that are effective in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662